233 S.W.3d 231 (2007)
Ricky L. HARROLD, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 88387.
Missouri Court of Appeals, Eastern District, Division Two.
September 18, 2007.
Maleaner Harvey, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Daniel N. McPherson, Jefferson City, MO, for respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Movant, Ricky L. Harrold, appeals from the judgment denying his Rule 24.035 motion without an evidentiary hearing. On appeal, movant argues that his guilty plea was not voluntarily and intelligently made because his counsel misinformed him about his sentence.
The motion court's findings and conclusions are not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed. Rule 84.16(b).